                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

ANGELA C. SPAHN                                                                      PLAINTIFF

v.                            Case No. 1:18-cv-00052-KGB-BD

NANCY A. BERRYHILL, Acting Commissioner,
Social Security Administration                                                     DEFENDANT

                                             JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that this action is reversed and remanded pursuant to sentence four of 42 U.S.C. § 405(g).

       So adjudged this the 29th day of August 2019.



                                                     ____________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
